DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/07/2022. 
In the filed response, claims 1, 2, 7, 10-12, 15-16, and 18-19 have been amended, where claim 1 is an independent claim.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Applicant argues (pg. 8 of remarks) the art of record (notably Schienle and Ockenfuss) either taken alone or in combination, fail to teach or suggest the amended features of Claim 1. For example, Applicant notes on pg. 9 that Schienle fails to teach or suggest “the first pixel and the second pixel receive a light emitted from an analyte that is immobilized above and corresponds to the first pixel” as recited in amended Claim 1. In their argument, Applicant refers to the last Office Action and notes that the molecules (207) in Fig. 2 are not disposed above and correspond to the specific alleged first pixels 202. 
3.	After further consideration of Schienle, the Examiner agrees the teachings do not reasonably disclose the amended limitation “…wherein the first pixel and the second pixel receive a light emitted from an analyte that is immobilized above and corresponds to the first pixel” as recited for e.g. in claim 1. Although Schienle’s first and second pixels can be understood to be any two photodiodes (202) in substrate 201 of biosensor chip 100 (see Fig. 2 and corresponding text), there is no indication or suggestion that a second photodiode can receive emitted light from an analyte that corresponds to a first photodiode. Schienle’s teachings do appear to address a correspondence between any given photodetector and overlying molecules having different fluorescence markers in immobilization layer 204 (Fig. 2), where fluorescence radiation can be detected; however, Schienle is silent regarding an adjacent photodetector receiving light from the molecule that corresponds to the first photodetector. For this reason, the Examiner brings in new prior art Cao et al. US 2019/0003971 A1 (se PTO 892), hereinafter referred to as Cao, to address these features.  Cao in particular discloses (see e.g. Figs. 1B, and 2A-2B) pixels 170/270 arranged such that each pixel 170 is optically coupled to one of locations 156/256 containing fluorophore-labeled analytes. In other words, each pixel (e.g. a 1st pixel) can be said to correspond to an analyte(s). As illustrated, a portion 172/272 of the emitted signal 158/258 may reach pixel 170/270 that is optically coupled to that location (156/256), but another portion 173/273 may be scattered into a neighboring pixel (e.g. a 2nd pixel) away from pixel 170/270. The foregoing can therefore be understood to read on “…wherein the first pixel and the second pixel receive a light emitted from an analyte that is immobilized above and corresponds to the first pixel” given its BRI. Please refer to the above figures and corresponding text. It is further noted that Cao’s biosensor employs a filter 190/290, as illustrated, that is sensitive to different angles of incidence of incoming light. Further details of Cao’s teachings are discussed in the office action below.
4.	As to the amended limitation regarding “an angle-sensitive filter disposed on the substrate and configured to cause the light a spectrum shift, wherein the biosensor is configured to distinguish different portions of the light emitted from the analyte by a property of the spectrum shift caused by the angle-sensitive filter”, the Applicant argues (pgs. 9-10 of remarks) the optical filter in Ockenfuss is distinct from that of the spectrum shift property of the claimed invention. Applicant in particular points to ¶0028 and notes Ockenfuss is “wholly silent regarding that different portions of light can be distinguished by the property of spectrum shift caused by the optical filter”.  The Examiner respectfully disagrees for the following reasons. 
Ockenfuss is found to disclose material layers for an optical filter (for e.g. an all dielectric type) on a sensor element that can cause variable spectrum shifts (e.g. λ = 10-50 nm) in the incoming light signals when the angle of incidence (AOI) changes (e.g. ¶0015).  ¶0028 of Ockenfuss discusses the cut-off wavelength characteristics of such a filter at which the transmissivity is reduced at a threshold rate as a function of AOI. Since the cutoff wavelengths change according to AOI, the filter can be considered not only angle-sensitive but also displays the spectrum shift property. The Examiner respectfully submits the claim merely refers to a  “an angle-sensitive filter disposed on the substrate and configured to cause the light a spectrum shift”. As such, Okenfuss’s filter is angle sensitive as shown by for e.g. Fig. 2B (and other figures throughout the disclosure) and also demonstrates corresponding spectrum shifts in the transmission curves due to the AOI dependence. Therefore for these reasons, Ockenfuss is found to be relevant in light of the foregoing limitation given its BRI. As a note, Ockenfuss also shows the filter can be a bandpass, longwave pass, or a shortwave pass filter having mixed metal/dielectric layers (e.g. ¶0015 and claim 20) as reflected in for e.g. Fig. 8C of the instant disclosure. 
Regarding distinguishing different portions of light via the spectrum shift property caused by the optical filter, the Examiner respectfully submits Ockenfuss illustrates how light signals are affected by the optical filter (130) producing different portions of light (e.g. Figs. 1B-1C). Consequently, portions of light may be reflected and transmitted (1st and 2nd portions respectively) where the 2nd portion has a 2nd spectral range (e.g. ¶0021). The foregoing therefore suggests a 1st spectral range corresponding to the 1st portion, where both ranges are construed to be different due to the spectrum shift property of the filter. As such, it is the Examiner’s understanding that by exploiting the filter’s spectrum shift property, these different portions of light can be used to help detect the presence of an object (¶0022).  Although Cao’s biosensor employs a filter (190/290) that is dependent on AOI, it is not apparent that the biosensor can distinguish different portions of light emitted by the analyte after interacting with the filter. Ockenfuss is therefore brought in to more clearly show how the optical filter on a sensing element can be used to distinguish different portions of light having different spectral ranges (e.g. ¶0021) due to the spectrum shift property. Please see office action below for further details.
5.	Examiner acknowledges Applicant’s amendment to the specification in response to the specification objection raised in the last office action. Examiner also acknowledges Applicant’s amendments to the claims in response to the claim objections. .As such, the objections to the specification and claims are withdrawn. 
6.	The Examiner also acknowledges Applicant’s response regarding the rejection of claims 15 and 18 under 35 U.S.C. 112(b).  As such, the rejections are withdrawn. 
7.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward.  Possible options include incorporating the identified allowable subject matter or further limiting the claimed spectral shift property of the angle sensitive filter since this, given its BRI, can be merely construed as a corresponding change in the spectral range of transmitted light through the filter.  Please refer to the conclusion to this office action regarding scheduling interviews.  
8.	Accordingly, Claims 1-20 have been examined and are pending.

Claim Objections
9.	Claim 1 is objected to because of the following informalities:  It appears the limitation “…and configured to cause the light a spectrum shift” should probably read  “…and configured to cause a spectrum shift in the light” or something equivalent. Please check and update accordingly. Appropriate correction is required.
10.	Claim 2 is objected to because of the following informalities:  It appears the limitation “…and a normal line of the angle sensitive filer, respectively” (emphasis added)  should read  “…and a normal line of the angle sensitive filter, respectively” Appropriate correction is required.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US 2019/0003971 A1, in view of Schienle et al. US 2004/0234417 A1, and in further view of Ockenfuss US 2018/0335554 A1, hereinafter referred to as Cao, Schienle, and Ockenfuss, respectively.
Regarding claim 1  Cao discloses “A biosensor, comprising:  2a substrate [See title and abstract. Also refer to ¶0002 regarding a substrate of a biosensor]; 3a first photodiode and a second photodiode disposed in the substrate and 4defining a first pixel and a second pixel, respectively [Refer to pixels 170 and 270 in for e.g. Figs. 1B, 2A, and 2B and associated text for support (e.g. ¶0070-0071], wherein the first 5pixel and the second pixel receive a light emitted from an analyte that is immobilized above and corresponds to the first pixel; [Microarray has multiple locations 156/256 with attached probes (e.g. 157) that  interact with analytes (¶0070-0071), suggesting the analytes (e.g. fluorophore-labeled nucleic acid) must be located over the pixels 170 (Figs. 1A-1B). A portion (172) of emitted fluorescence (signal 158) can be detected at a pixel (e.g. 1st pixel) that is optically coupled with location 156/256 (i.e. corresponds). Also shown (Figs. 1B, 2A, and 2B ) is a portion 173 of signal 158 that may scatter into neighboring pixels (e.g. 2nd pixel), i.e. an adjacent pixel can receive light from the analyte corresponding to the 1st pixel]; 6an angle-sensitive filter disposed on the substrate [Cao’s biosensor employs a filter 190 and 290, as illustrated in the figures above, that is sensitive to different angles of incidence (AOI) of incoming light (e.g. ¶0070 and 0073)] and configured to cause the light a spectrum shift [Filter 290 may be an interference filter which may include a photonic crystal having a periodic dielectric structure (¶0073). Since this is angle sensitive (¶0070), a spectrum shift will occur. Refer to ¶0005 of the Instant Disclosure. For direct support, see Ockenfuss below], wherein the biosensor is configured to distinguish different portions of the light emitted from the analyte by a property of the spectrum shift caused by the angle-sensitive filter; [Cao does not disclose the foregoing limitation. For support, see Ockenfuss below] and  7an immobilization layer disposed on the angle-sensitive filter and configured to receive the analyte.” [Although Cao’s teachings would suggest an immobilization layer for receiving the analytes, this is not explicit. See Schienle below for support] Since Cao above does not discuss “an immobilization layer disposed on the angle-sensitive filter and configured to receive the analyte.”, Schienle from the same or similar field of endeavor is brought in to address these features. [See abstract of Schienle and ¶0026, where an immobilization layer is arranged on optical filter 203 layer (a dielectric interference filter – Fig. 4, ¶0083, and 0119-0120) and integrated on a biosensor chip, so as to immobilize capture molecules. See element 204 of Fig. 2] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensor disclosed by Cao to add the teachings of Schienle as above to provide a fluorescence biosensor chip with the arranged integrated layers shown in Fig. 2, with the goal of providing a less complex and thus more cost-effective means for detecting fluorescence signals of biomolecules (¶0024). 
Although the biosensors of Cao and Schienle are found to disclose or suggest the aforementioned features of claim 1, they do not explicitly teach “an angle-sensitive filter disposed on the substrate and configured to cause the light a spectrum shift, wherein the biosensor is configured to distinguish different portions of the light emitted from the analyte by a property of the spectrum shift caused by the angle-sensitive filter”.  Okenfuss on the other hand from the same or similar field of endeavor is brought in to teach these features. As to “an angle-sensitive filter disposed on the substrate and configured to cause the light a spectrum shift” [See for e.g. the angle-shift filter discussed in ¶0015and as shown in Figs. 1A-1C (filter 130 is disposed on a substrate 120 of sensor element array 140), where shifts in the spectrum may result due to variable AOI at the filter. Okenfuss also discloses examples of spectrum shifts in transmission spectra as a function of AOI (e.g. Fig. 2B)]. Regarding “wherein the biosensor is configured to distinguish different portions of the light emitted from the analyte by a property of the spectrum shift caused by the angle-sensitive filter” [Given the BRI of the foregoing limitation, Figs. 1B-1C show that incident light at optical filter 130 can be reflected (1st portion) and transmitted (2nd portion) with different spectral ranges (e.g. ¶0021), which appears to be due to the spectrum shift property of said filter. As such, different portions of light can be used to help detect the presence of an object (¶0022)]. Although Ockenfuss’s teachings do not explicitly recite the foregoing limitation, the angle-sensitive filter causes one portion of light to have a second spectral range that is understood to be different than the other portion of light (e.g. a 1st portion). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensors disclosed by Cao and Schienle to add the teachings of Ockenfuss as above to provide an induced transmission filter for a sensor element (e.g. Fig. 1C) so as to enable the sensor element to obtain information regarding a particular spectral range of electromagnetic frequencies to facilitate detecting the presence of an object (¶0021).
1Regarding claim 2, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Cao further discloses “wherein the first pixel receives a first 2portion of the light and the second pixel receives a second portion of 3the light [See e.g. Figs. 1B and 2A-2B (and corresponding text) where different portions of light can be received by a pixel (1st pixel) directly underneath any location 156/256 (see claim 1 for details) and can also be received via scattering of the light signal into an adjacent pixel (2nd pixel) as shown], wherein the first portion enters the angle-sensitive filter [See optical filter 190/290 (i.e. angle sensitive filter - ¶0070)] 4at a first incident angle [Figs. 1B and 2A-2B (and corresponding text) disclose and/or suggest a light portion (172/272) entering filter 190/290 at an AOI of 0° (i.e. is normal to the filter surface)], the second portion enters the angle-sensitive 5filter at a second incident angle [Figs. 1B and 2A-2B (and corresponding text) further disclose and/or suggest a scattered light portion (e.g. 173 or 263/273) entering filter 190/290 at an AOI ˃ 0°], and the first incident angle is smaller 6than the second incident angle [In Fig. 1B, the AOI for portion 172 is less than that for portion 173 for example. The same also applies to Figs. 2A-2B], and wherein the first incident angle and the second incident angle are angles between incident directions of the first portion and the second portion of the light and a normal line of the angle sensitive filter, respectively.”  [The above figures suggest the foregoing claimed features]
1Regarding claim 3, Cao, Schienle and Ockenfuss teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Cao further discloses “wherein the first incident angle is from 20 degrees to 60 degrees, and the second incident angle is equal to or 3smaller than 85 degrees.”  [See for e.g. Fig. 2B. Although the angles are not explicitly identified, it can be seen that the AOI as shown reasonably satisfy the claim. For e.g., light portion 272 is directed downward onto filter 290 with an apparent AOI of 0°. As such, this satisfies both claimed angular ranges. Similarly, light portion 273 is shown entering the filter at an angle. Although not specified, the angle shown appears to be ≤ 85°] 
1Regarding claim 4, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Cao further discloses “further comprising an excitation light 2rejection filter disposed on the angle-sensitive filter.” [See ¶0070 for e.g. of Cao where excitation radiation 161 may be blocked by filter 190 so as not to reach pixels 170 of the biosensor. Also refer to ¶0121-0122 of Schienle, where the dielectric interference filter is suitable for suppressing the excitation light of broadband sources.]
1Regarding claim 5, Cao, Schienle and Ockenfuss teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Although Cao and Schienle teach/suggest a dielectric interference filter (see claim 4 above), they do not reference a metal layer, i.e. “wherein the excitation light rejection 2filter is a dielectric interference filter with a metal layer.” Ockenfuss on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Ockenfuss discloses a mixed dielectric/metal filter of alternating dielectric layers sandwiching a portion of dielectric layers and metal layers (e.g. ¶0004-0005 and 0017). Also see Figs. 4A-4C showing diagrams of characteristics of the mixed dielectric/metal optical filter. Further support is also noted in Fig. 7C and ¶0055] The motivation for combining Cao, Schienle and Ockenfuss has been discussed in connection with claim 1, above. 
1Regarding claim 7, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Although Cao does not address the features of claim 7, Schienle from the same or similar field of endeavor further teaches “further comprising an aperture 2structure embedded in the immobilization layer and configured to confine an optical path of the light.” [¶0053 of Schienle shows that if incident light can pass thru immobilization layer to the optical filter layer, then it can be said there must be an aperture structure (given its BRI) or equivalent feature for allowing the light to pass through, i.e. an opening. Note, the aperture structure is used to avoid cross-talk (¶0059 of filed spec). Since Schienle ¶0059 shows how cross-talk can be prevented in the biosensor, Schienle’s methods are deemed relevant] The motivation for combining Cao and Schienle has been discussed in connection with claim 1, above. 
Regarding claim 9, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Cao further discloses “wherein the angle-sensitive filter is a dielectric interference filter with alternating deposition of high and 42low refractive indices dielectric materials, a plasmonic filter, or a dielectric metasurface structure.” [See ¶0073 of Cao regarding filter 290 having multiple thin layers of materials with different refractive indices. See ¶0013 and 0019 regarding alternating layers of low refractive and high refractive index materials. Also see the dielectric interference filter in Fig. 4 of Schienle (¶0083 and ¶0119-0120), where a layered sequence of two materials one having a high refractive index and the other having a low refractive index. ¶0017 of Ockenfuss also provides support]
1Regarding claim 12, Cao, Schienle and Ockenfuss teach all the limitations of claim 2, and are  analyzed as previously discussed with respect to that claim. Although Cao does not explicitly teach the features of claim 12, Schienle from the same or similar field of endeavor further discloses “further comprising a shielding layer 2surrounding the angle-sensitive filter”  [See Fig. 5B and corresponding text, where barrier layer 514 which is near optical filter layer 503, serves to reduce the potential for optical crosstalk in the fluorescence biosensor chip, i.e. a 1st photodiode receives its respective light, a 2nd photodiode receives its respective light, etc.]  The motivation for combining Cao and Schienle has been discussed in connection with claim 1, above. 
1Regarding claim 13, Cao, Schienle and Ockenfuss teach all the limitations of claim 12, and are  analyzed as previously discussed with respect to that claim. Although Cao does not address the features of claim 13, Schienle from the same or similar field of endeavor further discloses “wherein the shielding layer 2comprises a material with high reflective index.”  [See ¶0062-0063 where said barrier layers (i.e. absorbent and/or reflective layers) either absorb or reflect EM radiation to reduce the potential for optical crosstalk between photodiodes] The motivation for combining Cao and Schienle has been discussed in connection with claim 1, above. 
1Regarding claim 14, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Although Cao does not address the features of claim 14, Schienle from the same or similar field of endeavor further discloses “wherein the angle-sensitive filter is a 2shortpass filter, a bandpass filter, a longpass filter, or a multiple 3bandpass filter.” [See  ¶0033-0034 and 0036 regarding the optical filter layer being a bandpass filter. Note that Ockenfuss also teaches the mixed metal/dielectric optical filter may be a bandpass filter] The motivation for combining Cao and Schienle has been discussed in connection with claim 1, above. 
1Regarding claim 15, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Although Cao does not address the features of claim 15, Schienle from the same or similar field of endeavor further discloses “comprising:  2placing the analyte on the biosensor according to claim 2 [See ¶0009 and 0056 regarding the analyte for detecting the biomolecules (e.g. DNA half strands)];  3making the analyte emit the light [¶0009 where fluorescence marker re-emits light quanta (resonance fluorescence];  4obtaining a first signal intensity of the first portion of the light [Exciting primary light will have a given intensity. See ¶0009] and a second 5signal intensity of the second portion of the light [Re-emitted fluorescence light will also have a given intensity which is a measure of the number of docked molecules to be detected. See ¶0009]; and  6distinguishing the light according to the first signal intensity and the second 7signal intensity.”  [The lower energy of the re-emitted light facilitates differentiating it from the exciting primary light] The motivation for combining Cao and Schienle has been discussed in connection with claim 1, above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schienle, in further view of Ockenfuss, and in further view of Liu et al. US 2016/0341656 A1, hereinafter referred to as Liu.
1Regarding claim 6, Cao, Schienle and Ockenfuss teach all the limitations of claim 1, and are  analyzed as previously discussed with respect to that claim. Cao, Schienle, and Ockenfuss however do not teach the limitation of claim 6.  Liu on the other hand from the same or similar field of endeavor discloses “further comprising a waveguide 2embedded in the immobilization layer.”  [See abstract regarding an optical waveguide structure. Also see ¶0038 and Fig. 4A of an integrated optical bio-sensor, where disclosed optical signal conduits disposed on the top surface of the dielectric material may comprise a planar waveguide. Also note ¶0040 in relation to the reception layer] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensors disclosed by Cao and Schienle and the optical filter of Ockenfuss to add the teachings of Liu as above to provide an optical bio-sensor that allows for optical detection of an analyte via an integrated bio-sensor having a relatively small form factor that can be easily integrated with a system-on-a-chip (SOC). ¶0016.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schienle, in further view of Ockenfuss, and in further view of Zhong et al. US 2016/0356715 A1, hereinafter referred to as Zhong.
1Regarding claim 8, Cao, Schienle and Ockenfuss teach all the limitations of claim 7, and are  analyzed as previously discussed with respect to that claim. Cao, Schienle and Okenfuss however do not further teach “further comprising a waveguide on the 2aperture structure.” Zhong on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See abstract. Apertures are found in a biosensor’s shield layer which is positioned relative to light guides (i.e. waveguides) such that light emissions propagate through said apertures into corresponding input regions. Also reference ¶0006 and 0147] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensors disclosed by Cao and Schienle and the optical filter of Ockenfuss to add the teachings of Zhong as above to provide a biosensor that is configured so as to block excitation light (abstract) thereby reducing noise levels in the sensed signals for improved biological and chemical analysis (¶0002).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Schienle, in further view of Ockenfuss, and in further view of Frey et al. US 2019/0377109 A1, hereinafter referred to as Frey.
1Regarding claim 10, Cao, Schienle and Ockenfuss teach all the limitations of claim 2, and are  analyzed as previously discussed with respect to that claim. Although Cao does not explicitly teach the features of claim 10, Schienle from the same or similar field of endeavor further discloses “further comprising:  2a third photodiode disposed in the substrate and defining a third pixel [See detection devices 202 in Fig. 2, with each being formed as a photodiode in substrate 201 for detecting incident light (¶0091). At least three photodiodes are shown.]; and  3a first color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the third pixel.”  [Schienle ¶0041 and 0094  shows the optical filter layer of the biosensor chip may also have a cut-off filter which is preferably a color filter. The foregoing is interpreted to mean in addition to the dielectric interference filter, there is also a cut-off filter. Filtered light can be subsequently detected at detection devices 202 (see above) of said biosensor] Although Schienle discloses the foregoing, with both Cao and Ockenfuss being silent, Frey is introduced from the same or similar field of endeavor to more clearly disclose “and  3a first color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the third pixel.” [Optoelectronic device 30 (i.e. image sensor) in Fig. 1 shows pixelated interference filter 36. Resting on said filter 36 are color filters (e.g. RGB) as illustrated; hence a 1st color filter (e.g. B) is disposed adjacent to said filter 36. Note photodetector PH directly below the foregoing filters] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensors disclosed by Cao and Schienle and the optical filter of Ockenfuss to add the teachings of Frey as above to provide an image sensor having an array of interference filters so as to minimize signal loss due to scattering and/or distortion of the spectral responses of filter pixels (¶0007-0008).
1Regarding claim 11, Cao, Schienle, Ockenfuss, and Frey teach all the limitations of claim 10, and are  analyzed as previously discussed with respect to that claim. Although Cao does not explicitly teach the features of claim 11, Schienle from the same or similar field of endeavor further discloses “further comprising:  2a fourth photodiode disposed in the substrate and defining a fourth pixel [See detection devices 202 in Fig. 2, with each being formed as a photodiode in substrate 201 for detecting incident light (¶0091). At least four photodiodes are shown.]; and  3a second color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the fourth pixel.”  [Schienle ¶0041 and 0094  shows the optical filter layer of the biosensor chip may have at least one cut-off filter which is preferably a color filter. In other words, there can be a plurality of cut-off filters for selecting the spectral region of interest. Filtered light can be subsequently detected at detection devices 202 (see above) of said biosensor] Although Schienle discloses the foregoing, with both Cao and Ockenfuss being silent, Frey is introduced from the same or similar field of endeavor to further teach an image sensor with an array of interference filters. Frey is found to further disclose “and  3a second color filter disposed adjacent to the angle-sensitive filter and 4corresponding to the fourth pixel.” [Optoelectronic device 30 (i.e. image sensor) in Fig. 1 shows pixelated interference filter 36. Resting on said filter 36 are color filters (e.g. RGB) as illustrated; hence a 2nd color filter (e.g.  R) is disposed adjacent to said filter 36. Note photodetector PH directly below the foregoing filters] The motivation for combining Cao, Schienle, Ockenfuss, and Frey has been discussed in connection with claim 10, above. 

Allowable Subject Matter
12.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.  The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of the above claims.1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486